DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Claims
Claims 1-4 were previously indicated withdrawn as being drawn to a nonelected invention. 
Submission filed 6/29/2022 indicates claims 13-15 and 17 as withdrawn. Accordingly claims 13-15 and 17 are treated as withdrawn and are not further addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 5 recites “at least one carrier strip,” in line 5, and line 10 recites “between carrier strips.” It’s unclear if the claims require a plurality of carrier strips so that an undercut feature creates a shorter distance between the plurality of strips, as line 5 establishes at least one carrier strip but does not require plural carrier strips. For the purpose of examination it is assumed the claims merely require “at least one carrier strip” with a bulbous configuration, but the claims do not require an actual second carrier strip.  
Claim 16 recites “at least one carrier strips,” and this language add further confusion to the requirement of at least a single or a requirement of a plurality of carrier strips.  For the purpose of examination it is assumed the claim requires “at least one carrier strip.” 
Claim 18 recites “the carrier strips,” and this language add further confusion to the requirement of at least a single or a requirement of a plurality of carrier strips.  For the purpose of examination it is assumed the claim requires “at least one carrier strip.” 
Claims 6-12, 16 and 18 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara [JP2011-130895, of record, previously cited, and machine translation previously provided] in view of Pfenniger et al. [US2004/0117934, newly cited, “Pfenniger”]. 
	Ohara discloses a method of manufacturing a brush with fusion interlocking bristle strip, the method comprising: arranging a plurality of bristle fibers (41a) to form a knitting strip (41) configured to be assembled with multiple profiles (Figure 5; paragraph 0023); producing by molding, at least one strip (40) having a slot (between 43) to accommodate the knitted strip (41) (Figure 4, 6-9; paragraph 0021);interlocking to bond the knitted strip (41) with at least one carrier strip (40) by fusion bonding using ultrasonic welding (paragraph 0024-25, 0029). 
Ohara does not disclose injection molding at least one carrier strip including a bulbous configuration as an undercut feature configured to create a shorter distance between carrier strips thereby creating a stronger bonding point, and each carrier strip is a multi-piece polymer strip.  
Pfenniger discloses a method of making a brush including a carrier element (paragraph 0007-9). Pfenniger discloses carrier elements can be multi-piece strips (two component carrier elements; paragraph 0013), and suggests making the two component carrier elements by injection molding (paragraph 0037).  Pfenniger shows the injection molded carrier element can include a bulbous configuration (shown as 31, 10 or 10” throughout the figures), and where Figures 5a and 7a shows the bulbous configuration at (10” or 10 respectively) creating a shorter distance between adjacent carriers (2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by injection molding at least one carrier strip including a bulbous configuration as an undercut feature configured to create a shorter distance between carrier strips thereby creating a stronger bonding point, and each carrier strip is a multi-piece polymer strip as taught by Pfenniger in order to take advantage of a preferred manufacturing process and to improve the quality of the final product by ensuring accurate formation of the carrier structures. 
	With respect to claim 6, Ohara discloses the ultrasonic welding further comprises the steps of: holding one side of the carrier strip (40) with a metal support base (51); sandwiching the bristles (41a) inside the slot (of 43) of the carrier strip (40); pressing the carrier strip (40) from opposite sides with an ultrasonic horn (50); generating a high frequency vibration by an ultrasonic machine and transferring the energy produced from the vibration through the horn into the carrier strip (40); and melted the wall of the carrier in contact with the bristles and the molten flows through the interstices to form the interlocking bond bonding the carrier strips due to generation of high heat (Figure 7; paragraphs 0024-25). 
	With respect to claim 7, Ohara discloses the plurality of bristle fibers (41a) of the knitted strip (41) is arranged in parallel with two looped ends to form a body portion (Figure 5). 
With respect to claim 10, Ohara discloses the knitted strip (41) includes interstices that form critical pathways allowing a molten carrier strip to flow through and form interlock bonds (Figure 5). 
With respect to claim 11, Ohara discloses the carrier strip (40) is bonded by the ultrasonic bonding process at the interstices created by the knitted strip (41) wherein the interlock feature is created as the primary mechanism for locking the bristle strips in place (paragraphs 0024-25). 
With respect to claim 12, Ohara discloses the ultrasonic bonding process preserves strength of the bristles by maintaining its structure wherein the molten carrier encloses the bristles (paragraphs 0024-25). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara, Pfenniger, and further in view of Kato [JP2004-109216, of record, previously cited].
Ohara as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Ohara as modified. Ohara discloses bristles, but fails to disclose a combination of conductive and non-conductive bristles. 
Kato discloses a brush including both conductive and nonconductive bristles (paragraph 0048, 0056). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by using both conductive and non-conductive bristles in order to produce a brush with bristles of varying rigidity and to improve the stiffness and durability of the brush. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara, Pfenniger, and further in view of Kato [US2014/0079908, of record, previously cited, “Kato’908”].
Ohara as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Ohara as modified. Ohara discloses ultrasonic welding but does not disclose the frequency of the ultrasonic welding operation. 
Kato’908 discloses a method of ultrasonic welding. Kato’908 discloses performing ultrasonic welding at a frequency of 20kHz (paragraph 0126). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by performing ultrasonic welding at 20 kHz as taught by Kato’908 in order to ensure heating and welding and in order to take advantage of known and operable process parameters. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara, Pfenniger, and further in view of Boucherie [US2012/0023692 of record, previously cited]. 
Ohara as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Ohara as modified. Ohara discloses a carrier strip, and Pfenniger discloses a bulbous configuration, but does not disclose the bulbous configuration acting as a catch or stopper for the bristles. 
Boucherie discloses a method of making a brush. Boucherie discloses bristles (12) held in a carrier (22), wherein the carrier includes a bulbous feature (shoulder 24) as an undercut feature to strengthen the holding of the bristles wherein the bulbous configuration as the undercut feature creates a shorter distance between the carrier strips (between 22), creating a stronger bonding point (Figure 4; paragraph 0039). Boucherie discloses the bulbous configuration (24) that acts as a catch or stopper to prevent the knitted strip from sliding out wherein a larger diameter warp yarn prevents the bristles from sliding out from the carrier strips (Figure 4; paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Ohara by including a bulbous feature creating an undercut to secure bristles as taught by Boucherie in order to improve the securing of the bristles and the quality of the final brush product.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara, Pfenniger, Boucherie, and further in view of Wylie et al. [US2004/0076790, of record, previously cited, “Wylie”]. 
Ohara as modified discloses a method. Applicant is referred to paragraph 10 for a detailed discussion of Ohara as modified. Ohara discloses ultrasonic welding but does not disclose using an adhesive. 
Wylie discloses a method of making a brush. Wylie discloses the attaching using ultrasonic welding, adhesive, or a combination of the two (paragraph 0002). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by using a combination of ultrasonic welding and adhesive as taught by Wylie in order to improve the strength of the weld. 
Response to Arguments
Applicant’s arguments, filed 6/29/2022, with respect to the previous rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Pfenniger. 
Applicant argues the previously cited prior art does not disclose injection molding a multi-piece carrier with a bulbous configuration as recited in the claims. Newly cited Pfenniger discloses forming a multi-piece carrier (two-component carrier) by injection molding, and discloses a bulbous configuration that forms and undercut and satisfies the requirement of the claims. 
Applicant’s arguments, amendment and replacement drawings, filed 6/29/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments and amendment, filed 6/29/2022, with respect to some of the rejections under 35 USC 112 have been fully considered and are persuasive. Some of the rejections under 35 USC 112 have been withdrawn. It is note the amendment raise new issues of indefiniteness in the claims and the details of the grounds of rejection are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 10, 2022